Not being able to agree with my brethren in holding the Act of the Thirtieth Legislature a general law, but believing it is a special law, I have thought it proper to file some reasons upon which I base my dissent.
That portion of the act which enters into this discussion is found in the following language: Section 1: "That between the 1st and 15th day of August, A.D. 1907, and between said dates every two years thereafter, in all counties in this State having a city or cities therein containing a population aggregating twenty thousand (20,000) or more people, as shown by the United States census of the year 1900, the tax collector, or one of his deputies, and the tax assessor, or one of his deputies, and the sheriff, or one of his deputies, and the county clerk, or one of his deputies, and the district clerk, or one of his deputies, shall meet at the courthouse of the county and select from the qualified jurors of the county the jurors for service in the district and county courts in such county for the ensuing two years, in the manner hereinafter provided." This is the only part of the act which fixes the criterion of classification or which attempts to classify the counties which are to be included in the operation of this act. At a glance it will be seen that all counties are excluded from the operation of this act, and perpetually so, except those which include a city or cities of twenty thousand inhabitants as determined by the United States census of 1900. This act is exclusive, and perpetually so, inasmuch as there is no provision in its terms which included counties with cities of twenty thousand inhabitants at the timeof its passage, or such counties as may thereafter be similarly situated. Then it is not debatable that every county in Texas was excluded from the operation of the act except those having a designated class of a city or cities as evidenced by the United States census of 1900.
Several reasons were urged in the court below as well as in this court why this act was not a general one, but special, and, therefore, interdicted by the terms of the Constitution. I am of opinion these contentions are correct, and that the law is in direct violation of the spirit as well as the letter of the Constitution. An inspection of the Constitution makes patent the proposition that under our representative form of government, which is one of delegated power, to departments of government, every citizen of this State stands upon an equal basis unless for reasons otherwise stated in the Constitution. It will necessarily follow from this that, unless there is some reason *Page 312 
manifested in the Constitution, or it is otherwise therein provided, all laws in regard to jury trials must be general and apply alike to all of our citizenship, and the duties, obligations, rights, privileges, and immunities are the same to each and all. This is the general proposition, and every law infringing this idea will be unconstitutional unless it is otherwise provided in the organic law and it is not "otherwise provided" in regard to jury trials. Article 1, section 3 of that instrument provides: "All free men, when they form a social compact, have equal rights." Section 15, of article 1, says: "The right of trial by jury shall remain inviolate. The Legislature shall pass such laws as may be needed to regulate the same, and to maintain its purity and efficiency." Section 19, of article 1, ordains that, "No citizen of this State shall be deprived of life, liberty, property, privileges or immunities, or in any manner disfranchised, except by the due course of the law of the land." Article 3, section 42, of the same instrument thus reads: "The Legislature shall pass such laws as may be necessary to carry into effect the provisions of this Constitution." Section 56, of article 3, provides: "The Legislature shall not, except as otherwise provided in this Constitution, pass any local or special law, authorizing the summoning or impaneling of grand or petit juries." It further inhibits the passage of such special laws in the following language: "And in all other cases where a general law can be made applicable, no local or special law shall be enacted; provided, that nothing herein contained shall be construed to prohibit the Legislature from passing special laws for the preservation of the game and fish of this State in certain localities." So it will be seen by the provisions quoted that equality of rights and uniformity of legislation applicable alike to the citizenship of this State in jury trials is the underlying principle of the organic law, and to get away from this broad organic principle we must find somewhere in the Constitution that it is otherwise provided. That instrument may be searched in vain for any provision which will justify the Legislature in passing the act in question, for by the express terms of section 56, of article 3, the Legislature is specially prohibited from passing any special law in regard to such "summoning and empaneling of grand and petit juries," and this is emphasized by the other clause which says that no special law shall be enacted, where a general law can be made applicable, excepting out of the provision of this clause laws with reference to the protection of game and fish. There could not be a more special emphasis of the prohibition of special laws than by the word employed. This section not only expressly forbids such special laws, but emphasizes this by excepting out certain things. It is, therefore, emphasized, doubly so, that special laws with reference to matters contained in article 3, section 56, are not subject to special legislation. This is sought to be avoided by classifying counties by the criterion set forth, to wit: the census of 1900. *Page 313 
It occurs to the writer that the provisions of section 1 of the Act of the Thirtieth Legislature but emphasizes the fact that this law is special, and that it was an attempt on the part of the Legislature to evade the provisions of the Constitution above quoted. Even when the doctrine of classification is resorted to, it is found to be uniformly held by all the authorities that when the act applies alike to all of a class, it may be held to be a general law, but when it does not apply to all of a class so specified, it is a special law. This doctrine was recognized by our Supreme Court in Clark v. Finley, 54 S.W. Rep., 343, and it was by virtue of this rule that that high tribunal was enabled to hold the "fee bill" constitutional. In what is known as the "fee bill" law, provision was made, however, that all counties in Texas could be brought under the operation of the law on the happening of a certain contingency, therefore, the idea ofperpetual exclusion was not in that law and it was so found by the Supreme Court. It was upon that theory and that alone that the fee bill law was upheld by our Supreme Court. Now, our Constitution provides specially and definitely that there shall be no special laws in regard to "summoning and empaneling grand and petit juries," and that no such law shall be passed when a general one could be made applicable. In other words, the Constitution makes it plain that legislation in regard to summoning and empaneling grand and petit juries must be of universal application throughout Texas, and it could not have been more plainly written if the wording had been expressed that such laws shall apply alike to every county in the State. Jury trials must "remain inviolate" and any discrimination in favor or against such jury trials would be violative of the Constitution, and would not constitute "due process of law." Every county in Texas should alike be brought under the operation of such laws, and no citizen subject to jury duty or who has the right to sit upon juries can be excluded without violating these plain provisions of the Constitution. Every citizen in Texas has equal rights in trials by jury under the terms of the Constitution, not so under this act. Have these rights been accorded under the provisions of the act in question? The answer is plainly in the negative. Why? Because the citizenship of the State at large are placed under a different rule and on different lines of procedure than in those counties which are within the purview of said act. All counties are excluded except those which had in 1900 a city or cities aggregating a population of twenty thousand inhabitants. Is this in accord with the provision of the Constitution with reference to "due process of law?" To this the answer must be in the negative. Will it be doubted that the Legislature could have as readily and as easily passed an act which could be made applicable to every county in the State? If not, why not? Some fancied reason why some of the counties should have a different rule from the others in regard to "summoning and "summoning and empaneling" juries would not justify nor authorize *Page 314 
a Legislature to pass an act otherwise than as provided in the Constitution. The police power or matters of policy on the part of the Legislature must be subordinate to the plain provisions of the organic law. I have been unable to find any tangible reason why the act in question could not have easily been made applicable to every county in the State as it was to the few counties made subject to the law, and under all the authorities that have come under my observation this law would be special in its operation. There is no reason, in view of the provisions of the Constitution, why Dallas County should come within this classification and the adjoining counties of Ellis, Kaufman, Collin and Hunt should not. The rights of the citizenship of these various counties are said to be equal in the bill of rights. All counties in Texas are on an equal basis, territorially speaking, as divisions of the State, and certainly the citizenship, personally speaking, and their rights ought to be the same in regard to jury trials. I can not conceive a reason, that would require or authorize the citizen of one county to be tried under a different jury system or method of procedure from those in any other or all other counties in view of constitutional provisions quoted. Why a method pursued in one county in these respects should be different from a method pursued in another and maintained in the face of the Constitution is not apparent. It is not giving to "all free men" "equal rights" from the standpoint of jury trials. Therefore, it seems to me that all laws in regard to "summoning and empaneling of grand and petit juries" can be but special laws, and, therefore, unconstitutional, when not of uniform general application to all the counties and all the citizenship of this State alike. I perhaps might rest with safety my dissent at this point, but there are other phases urged and my brethren have to some extent discussed them.
It is urged that the classification by the act under discussion is arbitrary. This to some extent has been noticed in what I have previously said. The act certainly does not apply to all counties similarly situated at the time of its passage, and by its provisions excludes all those that may be similarly situated in the future. It sometimes occurs that the line of demarkation between what is termed general and special laws is not as clear as should be under the decisions, many of which are more than doubtful in reasoning and wrong in effect. This confusion has doubtless arisen very largely because courts have a tendency to rather magnify their sense of courtesy or comity towards the legislative branch of the government, and withhold proper obedience to the Constitution, and these decisions have at times had the effect of overriding very largely the letter and real purposes of the Constitution. Certainly the Constitution is the paramount law, and to it all departments of the government should render obedience, for they are simply creatures of the people through the terms of that instrument. This comity may speak well for the courtesy and chivalry of the courts towards the coordinate branches *Page 315 
of the government, but rather disparagingly of their real and true loyalty to the organic and paramount law. It should be the undeviating purpose of all departments of government, as created by the Constitution, to adhere to the letter as well as to the real purpose and intent of that instrument. This is necessary to the end that the people who ordained and made it the paramount law may not lose or be deprived of its benefits. No act of the Legislature ought to be passed which infringes the intent or real purpose of the Constitution. Much less should one be enacted violative of the plain provisions of that instrument. If the Constitution is thought to be weak or inadequate, it can be amended or changed, but in no instance can any department of the government be authorized to do so. This must be done by a vote of the people. If it can be evaded in one respect, it would necessarily follow that it could be so done in every respect, and solely by legislative acts upheld by evasive rules of construction by the courts. It was well said in Morrison v. Bechert, 112 Pa. St. Rep., 178, "It ought to be unnecessary for this court to make this judicial declaration, but it is proper to do so in view of the amount of legislation which is periodically placed upon the statute book in entire disregard of the fundamental law. Much of this legislation may remain unchallenged for years only to be overturned when it reaches this court. In the meantime parties may have acted upon it; rights may have grown up, and the inconveniences and losses entailed thereby may not be inconsiderable. As we view it, this note of warning at this time is needed." The confusion, inconveniences, troubles and losses which may arise from such legislation should warn our legislative body to be careful and guarded in the enactment of laws to the end that they may stand and not fall, and that courts may not be called upon to set them aside. The courts should not hesitate to declare unconstitutional laws invalid to the end that our form of government may be preserved as intended by its founders.
Recurring to the terms of the Act in question, the proposition is urged that it is not a general law, is not uniform or equal, but special and local in its operation, and does not properly butarbitrarily classify. If this is true, the law is invalid. Lewis Sutherland, Statutory Construction, volume 1, section 199, is quoted as follows: "Special laws are those made for individual cases, or for less than a class requiring laws appropriate to its peculiar condition and circumstances; local laws are special as to place. When prohibited they are severally objectionable for not extending to the whole subject to which their provisions would be equally applicable, and thus permitting a diversity of laws relating to the same subject. The object of the prohibition of special or local laws is to prevent this diversity. `Every subject of legislation,' says the Supreme Court of Ohio, `is either of a general nature on the one hand, or local and special on the other. It can not be in its nature both general *Page 316 
and special, because the two are inconsistent.'" State v. Spellmire, 67 Ohio St. 77, 81; Fitzgerald v. Phelps et al.,42 W. Va. 570. As the decisions are it is somewhat difficult to fix any definite rule by which to solve the question as to whether a law is special or general. Often it is found to be expedient, to leave the matter largely to be determined upon the circumstances of the particular law. If the operation and effect of the law is necessarily special, the act itself would be special without reference to the form of the act. If on the contrary the act would operate upon all of the class of things present and prospective, the act might be general. That this question is not solved by mere matter of form has been expressly held or necessarily implied in practically all the cases. If this were not true, the Constitution could be very easily evaded by using language for special laws that would make it appear in the guise of a general statute. Lewis Sutherland, Statutory Construction, sec. 200; Duffy v. New Orleans, 49 La. Ann., 114; State v. Herrmann, 75 Mo., 340; State v. Nelson, 52 Ohio St. 88, and a great number of cases.
So with reference to the classification of subjects for legislation, when an act is assailed as class or special legislation, the attack is necessarily based upon the claim that there are persons or things similarly situated to those embraced in the act, and which under the terms of the act are excluded
from its operation. The question then, generally speaking, is whether the persons or things embraced by the act form by themselves a proper and legitimate class with reference to the purposes of the act. It seems to be agreed on all hands that the Constitution does not forbid a reasonable and proper classification of the subjects for legislation. Lewis Sutherland, Statutory Construction, section 203. One of the troubles arising in discussing these matters has been to fix a definite and absolute rule, and thus far it seems to have been found practically impossible, and, as before stated, it seems to be generally held that the question must be determined under the law as it arises. But in whatever shape the question may come it mustnot be a mere arbitrary selection or classification. See State v. Jacksonville Terminal Co., 41 Fla. 363. The Minnesota court lays down the following proposition in regard to the solution of these questions: 1. "The fundamental rule is that all classification must be based upon substantial distinctions which make one class really different from the other." 2. "Another rule is that the characteristics which form the basis of the classification must be germane to the purpose of the law; in other words, legislation for a class, to be general, must be confined to matters peculiar to the class. There must be an evident connection between the distinctive features to be regulated and the regulation adopted." 3. "Another rule is that to whatever class a law applies, it must apply to every member of that class." The 5th rule is as follows: "The last proposition to which we will refer is that the character *Page 317 
of an act as general or special depends on its substance, and not on its form. It may be special in fact, although general in form, and it may be general in fact although special in form. The mere fact is not material." State v. Cooley, 56 Minn. 540. In a subsequent case, to wit: Murray v. Board of Co. Com., 81 Minn. 359, that court said: "A law is general and uniform in its operation which operates equally upon all subjects within the class for which the rule is adopted, provided the classification be a proper one. The Legislature, however, can not adopt an arbitrary classification, for it must be based on some reason suggested by such difference in the situation and circumstances of the subjects placed in the different classes as to disclose the necessity or propriety of different legislation in respect thereto. Any law based upon such classification must embrace all, and exclude none, whose condition and wants render such legislation to them as a class or appropriate to them as a class. Legislation limited in its relation to particular subdivisions of the State, to be valid, must rest on some characteristic or peculiarity plainly distinguishing the places included from those excluded." See also Duluth Banking Co. v. Koon, 81 Minn. 486. The above seems to lay down the general rule as held by all the courts as drawing a proper distinction under the circumstances mentioned between what would constitute general and special laws. Referring to the decisions of our own State, we find as far back as James et al. v. Reynolds, 2 Tex. 250, the same rule announced and followed. The above doctrine has been approved in Harding v. People, 160 Ill. 464; Millet v. People, 117 Ill. 301; Kalloch v. Superior Court, 56 Cal. 238; Eames v. Savage,77 Me. 21. So it has been held the term "laws of the land" are general public laws binding on all under similar circumstances, and not partial or private laws, affecting the rights of private individuals or private classes. Speaking on this matter in Clark v. Finley, supra, Chief Justice Gaines, delivering the opinion of the court, says: "The definition of a general law as distinguished from a special law, given by the Supreme Court of Pennsylvania in the case of Wheeler v. Philadelphia, 77 Pa. St., 338, and approved by the Supreme Court of Missouri, is perhaps as accurate as any that has been given. State v. Tolle, 71 Mo., 645. The court in the former case say: `Without entering at large upon the discussion of what is here meant by a "local or special law," it is sufficient to say that a statute which relates to persons or things as a class is a general law, while a statute which relates to particular persons or things of a class is special, and comes within the constitutional prohibition.' * * * The tendency of the recent decisions upon the subject, as it seems to us, is to drift into refinements that are rather more specious than profitable. It is said in some of the cases that the classification must be reasonable; in others, that it must not be unreasonable or arbitrary, etc. If it is meant by this that the *Page 318 
Legislature can not evade the prohibition of the Constitution as to special laws by making a law applicable to a pretended class, which is, in fact, no class, we concur in the proposition. Such was the law passed upon in the case of Com. v. Patton, 88 Pa. St., 258. That statute was made applicable to all counties in which there was a population of more than 60,000 and an incorporated city with a population exceeding 8,000, `situate at a distance from the county seat of more than twenty-seven miles by the usually traveled public road.' There was but one city in the State which came within the pretended class. The court held this a covert attempt at special legislation, and that the act was a nullity." Tested by the rule laid down in the Clark v. Finley case, supra, and which has been followed in this State since the case of Jones v. Reynolds, supra, I am of the opinion this law is not general but special. Our Supreme Court in the decision quoted lays down two rules: (1) The law is general where it covers all of the class. (2) But it is special when it does not cover all or every member of that class. Therefore, under the decisions of our own State the Act of the Thirtieth Legislature under discussion is special and not general.
My brethren refer to the case of Douglas v. People, 8 L.R.A., New Series, p. 1116. This case supports the writer's views of the subject of classification. In that case, as I understand, the Legislature was classifying cities. If the classification was proper the Legislature had the right to do so. That question as applied to classification of cities and towns would hardly be debatable in Texas by reason of the fact that the Constitution expressly provides that the Legislature has power and is clothed with full authority to pass special laws or acts with reference to cities of a population of 10,000 or more inhabitants, and general laws in regard to towns with less population. The immediate subject of discussion in Douglas v. People, was an act regulating the business of plumbing, etc. This significant expression is found in that opinion: "A law is said to be general and uniform, not because it operates upon every person in the State alike, but because it operates alike upon every person in the State who is brought within the conditions and circumstances prescribed by the law." Steed v. Edgar County, 223 Ill. 187. In Meyer v. Hazelwood, 116 Ill. 319, 329; 6 N.E. 480-486, it was said: "Laws are general and uniform and hence not obnoxious to the objection that they are local or special, when they are general and uniform in the operation upon all in like situation." That is the rule I am invoking and which I held correct in Clark v. Finley, supra. Wherever the Legislature has the right to classify, the rule referred to is correct. That opinion recognizes the doctrine contended for here; that is, that the Legislature has no right to classify when arbitrary or when itexcludes persons or things similarly situated. Viewed in the light of the constitutional provisions heretofore noticed in this dissenting *Page 319 
opinion, the proposition is supported by the authorities relied upon by my brethren, that wherever classification is resorted to, the act must apply to all alike who are similarly situated, whether upon persons or things, and the objection urged to the Act of the Thirtieth Legislature is that it does not apply to all counties alike similarly situated and that it institutes rules for those similarly situated both as to counties and persons which are dissimilar. It fixes the manner of "summoning and empaneling grand and petit juries" entirely different in some portions of the State from what it does in others, and it directly excludes counties in the State similarly situated at the time of the passage of the law, and forever debars their coming under its operation. As before stated, if the Constitution with reference to this subject means anything, it means that every county in Texas shall have the same procedure in regard to "summoning and empaneling grand and petit juries," and every citizen shall be tried under the same procedure with reference to "summoning and empaneling grand and petit juries." That the same rule should govern alike every county and that every citizen should stand upon the same plane where his life and his property are involved in so far as jury trials are concerned, ought to be self-evident and the Constitution so directly ordains. This matter of jury trials has perhaps been regarded by our race as being one of its most sacred reserved rights. At the time of the passage of the Act under discussion there were other counties in Texas containing a city or cities whose population numbered twenty thousand inhabitants. These were and are excluded for all time to come and every county in Texas was excluded except perhaps seven or eight. This Act can not be sustained upon any known or rational theory of classification, in my judgment. In fact there is no attempt at classification. It was but a mereexclusion of certain counties, and in fact nearly all counties in the State. It is but a mere designation of a few counties and makes no provision by which any other county in the State may by reason of its increase of population in the growth of cities in the future, come within its provisions. See authorities already cited. In Scowden's Appeal, 96 Pa. St., 422, this language was used: "The Act of June 12, 1879, makes no attempt at classification of cities. It is merely an effort to legislate for certain cities of the fifth class, to the exclusion of all other cities of the same class." See also City of Scranton v. Silkman, 113 Pa. St., 191; State ex rel. West v. Des Moines, 31 L.R.A., 189, and Campbell v. City of Indianapolis, 57 N.E. Rep., 925; McInerney v. Denver, 29 Pacific Rep., 516; State v. Scott, 100 N.W. Rep., 812. The latter case construed an act regulating county offices, which, in its terms, limited the operation of counties having a population of 50,000 according to the census of 1900, which is the same as our jury act under consideration, and held the act local and special since it can never apply to any of the counties *Page 320 
except the two that were in the class at the time of the passage of the act. See also Central Trust Co. v. Railway Co., 82 F. (U.S.C.C., 1897). In DeHart v. Atlantic City et al., 73 Atlantic Rep., 743, the act discussed authorized creation of district courts in counties of 20,000 or less which should by resolution adopt the act within three months from its passage. It was held a special law, because it denied to all then existing cities whose necessities might at any time after the three months have demanded a district court, as well as two new cities, and the effect of the limitation as a restriction of the class to which the law may apply. The same proposition is laid down in Murphy v. Long Branch, 61 Atlantic Rep., 593; State v. Queen, 40 S.E. 554, in a South Carolina case. That act designated certain counties by name (our jury law does this in effect), and provided for the drawing and listing of grand juries which was held to be a special law and obnoxious to a similar prohibition of our Constitution as found in article 3, section 56. This case is directly decisive of the constitutionality of the Act of the Thirtieth Legislature under discussion. To the same effect see Railway Co. v. Martin, 41 N.E. Rep., 691. That law was held to be a mere evasion, and was really but an exclusion of future cities. In regard to evasion see Endlich Stat. Con., sec. 521; State v. Schwab, 34 N.E. 736 (Ohio). The act then under discussion was held special although written in general terms. It only applied to one city and never could to any other, only one census being named as a criterion for determining the class. See also State v. Elliott, 23 N.E. Rep., 931, is to the same effect, as is State v. Anderson, 6 N.E. Rep., 571. See also State v. Board of Managers, 89 Mo., 239; State v. Justices, 1 S.W. Rep., 307; Wanser v. Hoos, 60 N.J. Law, 482; State v. Messerly, 95 S.W. Rep., 913; Burham v. City, 73 N.E. Rep., 1018 (Wis.). It was held In re Henneberger, 50 N.E. Rep., 61, that a mere designation is not a classification. In Angell v. Cass County (N.D.), 91 N.W. Rep., 73, it was said: "A law is general and uniform in its operation which operates equally upon all subjects within the class for which the rule is adopted, provided the classification be a proper one. The Legislature can not, however, adopt an arbitrary classification, for it must be based on some reason, suggested by such a difference in the situation and circumstances of the subject placed in different classes as to disclose the necessity or propriety of different legislation in respect thereto, * * * legislation limited in relation to particular subdivisions of the State, to be valid, must on some characteristic or peculiarity plainly distinguishing the places included from those excluded." See also State v. Ritt, 79 N.W. Rep., 535; Duluth Banking Co. v. Koon, 84 N.W. Rep., 336. These cases might be cited almost without number supporting the same proposition.
As to another phase of this law and its constitutionality, to wit: That it is exclusive, and operates for the present only, to the exclusion *Page 321 
of the counties which might come within its operation, all the authorities support the contention of appellant. Hetland v. Board, 95 N.W. Rep., 305, holds an act special where its operation was limited to such counties as had at the time of its passage expended at least $7,000 for courthouse purposes. The court says the classification was both illusive and arbitrary and that it was unique and novel. "To approve it would open the door to all sorts of special legislation, general in form but special in fact, the only limitation to which would be the ingenuity of legislators in devising new classifications." Without going into a further discussion of this particular phase of the subject, I cite in support of my views the following cases: State v. Simon, 53 N.J. Law, 550; Bennett v. Common Council, 55 N.J. Law, 72; Parker v. Common Council, 57 N.J. Law, 83; Coutieri v. City, 44 N.J. Law, 48; Zeigler v. Gaddas, 44 N.J. Law, 363; Douglass v. People, 80 N.E. 341. In my opinion it is a safe proposition to assert that the Act of the Thirtieth Legislature does not apply to every county in the State and is, therefore, void. That to make it a general law, it must not legislate only for present or unchangeable conditions. I am persuaded that no case can be found in the reports which holds a law to be general which failed to provide for and anticipate the wants of the future. On the contrary, whenever the question has arisen, every court has held a law special which created a classification which was arbitrary
or illusive, and which operated upon unchangeable conditions and failed to provide for future localities or objects to come within the class, no matter how ingenious the evasion employed to make a special law assume the guise of a general law may have been. Perhaps, there may be no limit to the ingenuity displayed by legislative bodies intentionally or otherwise, to make a meredesignation assume the form of a classification.
I have written beyond what I intended, but it occurs to me that the Act under consideration is so entirely obnoxious to our Constitution and to the authorities, and to our jurisprudence, that I have amplified beyond my first intention. To my mind there is no reason why this law should be upheld; that it is fundamentally violative of the Constitution and that it is anarbitrary designation operating upon a few counties and excluding
from its operation all counties wherein cities may accumulate a population that ought to entitle them to come under its operation. But it is still farther objectionable, because it is at fundamental variance with that uniformity and equality of the equal rights of our citizenship. It strikes at the great inviolability of jury trials. It makes those trials and procedure under them different in different localities, leaving the great body of the State and different sections under entirely different rules, and it injects in jury trials a procedure different in parts of the State from those obtaining in other parts, thereby *Page 322 
directly and expressly violating the plain provisions of the Constitution as enunciated in article 3, section 56, which says no special law shall be passed in regard to "summoning and empaneling of grand and petit juries."
I will express in conclusion a sense of obligation and appreciation to the attorneys in other cases involving this question. My brethren selected this case in which to write the opinion. The arguments and briefs in the case of Brown v. State, by Messrs. Crawford  Lamar, Messrs. Crane, Gilbert  Crane, and Messrs. Muse  Allen; and the arguments and brief in the case of Pate v. State, by Messrs. Thomas  Sewell and Messrs. Crawford 
Crawford; and the argument and brief in the case of Lee v. State, by Mr. E.T. Branch, are able and convincing, and have been of great service to the writer in his investigation of the questions involved. I deem it but right that I should make this statement in view of the fact that I have been so greatly assisted by them in the cases represented by them respectively. I also mention my high appreciation of the brief in this case of Mr. A.S. Baskett, who represented appellant, and so ably presented the questions involved.
I shall pursue no farther a discussion of the questions involved, but for the reasons suggested I respectfully dissent from the conclusion reached by my brethren.